Citation Nr: 1703578	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  14-36 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for anemia.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure (Agent Orange).  

4.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a nervous disorder.

5.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety and depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant, C.C., M.J.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from June 1968 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, Puerto Rico. 

Regarding the acquired psychiatric disorder, the RO developed the claim as an original service connection claim.  In November 1971 and August 1972, the RO denied service connection for anxiety neurosis.  In order to fulfill its obligation of de novo review, the Board must consider the questions of whether the current claim is subject to any prior rating decision and if so, whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The current psychiatric claim has substantially overlapping symptoms as the previously denied anxiety neurosis claim.  Consequently, it is subject to the August 1972 RO decision.  Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199 (2009).

The Board has also recharacterized the PTSD claim as an acquired psychiatric disability, to encompass the additional psychiatric diagnoses raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).

In July 2014, the RO granted service connection for a traumatic brain injury (TBI) claimed as head trauma.  As this rating action results in a complete grant of the benefit sought, this issue is no longer before the Board.  

In October 2016, the Veteran was afforded a Board videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  

The issues of service connection for hypertension, anemia, peripheral neuropathy and an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016). 38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDINGS OF FACT

1.  In an August 1972 decision, the RO denied the Veteran's claim of entitlement to service connection for a nervous condition.  The Veteran did not appeal that decision and new and material evidence was not received within the one year appeal period.

2. Additional evidence received since the August 1972 RO decision relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1972 RO decision denying the claim of entitlement to service connection for a nervous condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  The evidence received since the August 1972 decision is new and material as to the issue of service connection for a nervous condition, and the claim, now recharacterized as service connection for an acquired psychiatric disability, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will notify and assist a claimant in obtaining evidence necessary to substantiate a claim.  As the adjudicative action taken in the instant decision is fully favorable, discussion of VA's duties to provide notification and assistance is not necessary.

II. Petition to reopen for new and material evidence

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156 (a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The claim for service connection for an acquired psychiatric disability was last finally denied in an August 1972 rating decision due absence of in-service treatment and a nexus.  New and material evidence was not received within the appeal period, and the Veteran did not initiate an appeal.  The August 1972 RO denial is therefore final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Since then, the Veteran has been treated for depression.  At the October 2016 hearing, the Veteran's wife and sister explained how the Veteran's personality changed when he returned from Vietnam.  The Veteran recounted several stressful incidents in service.  As the new evidence relates to the basis for the prior denial and could reasonably substantiate the claim were the claim to be reopened by triggering the VA's duty to assist, this evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Reopening of the previously denied claim for service connection for a nervous condition, now characterized as an acquired psychiatric disability, is therefore warranted.


ORDER

The application to reopen the claim of entitlement to service connection for a nervous condition, now characterized as an acquired psychiatric disability, is granted.


REMAND

Additional development is needed to obtain outstanding private medical records.  VA treatment records indicate that the Veteran receives much of his medical care from private clinicians.  See March 2008, March 2011, August 2013 and February 2014 VA treatment records.  These private medical records remain outstanding.  Given the broad references to private medical care, it appears that there is potentially relevant evidence that is outstanding and which the AOJ should make appropriate efforts to obtain.

For hypertension, a VA examination is needed.  Service treatment records (STRs) indicate that the Veteran had elevated blood pressure in service.  Notably, on his February 1971 examination, a blood pressure recording of 140/90 was made.  However, STRs do not include a hypertension diagnosis meeting the VA regulatory criteria.  Gill v. Shinseki, 26 Vet. App. 386, 391 (2013) (multiple blood pressure readings to be taken over multiple days as specified in Note (1) of DC 7101 applies to confirming the existence of hypertension).  The Veteran is also presumed to have incurred herbicide exposure in service.  The Court has held in multiple memorandum decisions that VA's acknowledgment in the Federal Register that there is "limited or suggestive evidence," see 79 Fed. Reg. 20308, 20310  (Apr. 11, 2014), of an association between Agent Orange exposure and hypertension was relevant to the question of whether a VA exam was warranted in connection with a claim for service connection for this disability and the failure to discuss the Federal Register NAS findings rendered the Board's reasons or bases inadequate, warranting vacatur and remand.  See Clark v. Shinseki, No. 12-2667, 2013 WL 6729512 (Vet. App. Dec. 20, 2013); Rodela v. Shinseki, No. 12-2894, 2013 WL 6184952 (Vet. App. Nov. 27, 2013); King v. Shinseki, No. 12-2893, 2013 WL 5428781 (Vet. App. Sept. 30, 2013); Allsopp v. Shinseki, No. 12-1847 (Vet. App. Aug. 27, 2013).  Thus, a possible herbicide etiology should also be considered by the VA examiner.

For the acquired psychiatric disability, the July 2012 VA psychiatric examination indicates that the Veteran does not have any psychiatric diagnosis.  STRs include complaints of anxiety and an August 1971 VA psychiatric examination reflects a diagnosis of mild anxiety.  The available VA treatment records do not show psychiatric treatment, but indicate that the Veteran is followed by a private provider for depression and anxiety treatment.  See December 2013 VA treatment records.  If the additionally generated evidence indicates that the Veteran has a current psychiatric diagnosis, an updated medical opinion is needed.  

Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). Expedited handling is requested.)

1. Obtain VA treatment records beginning in July 2014.  

2.  Notify the Veteran that all private (non-VA) medical records remain outstanding.  Send to the Veteran and his representative a letter requesting that the Veteran provide authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record, to specifically include private medical records.  Inform the Veteran that he may also obtain these private medical records himself and submit them directly to VA.  

3. If the Veteran responds, obtain all identified evidence not currently of record following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken pursuant to 38 C.F.R. § 3.159 (e).

4. Then, schedule the Veteran for a VA hypertension examination to determine the nature and etiology of his claimed hypertension.  The claims file, including a copy of this REMAND, must be made available to the examiner for review.  The examiner must note in the examination report that the evidence in the claims file has been reviewed. 

The examiner must render an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's current hypertension: 

(i) had its onset during active service or within the first post service year,

(ii) is otherwise related to active service, and/or

(iii) related to presumed herbicide (Agent Orange) exposure.  The examiner must consider limited or suggestive evidence of an association between Agent Orange exposure and hypertension.  79 Fed. Reg. 20308, 20310 (Apr. 11, 2014)

The examiner should provide a complete explanation for any opinion provided.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries; and that his reports must be taken into account in formulating the requested opinions. 

5.  Then, review the newly generated evidence to determine if a current psychiatric diagnosis is shown.  For VA compensation purposes a current psychiatric diagnosis includes any diagnosis by a medical professional during the pendency of the claims period, which in this case began in approximately November 2011, even if the diagnosis subsequently resolves.

If the evidence indicates a current psychiatric diagnosis, obtain an updated VA psychiatric medical opinion regarding its etiology to active service.  Advise the examiner of the low current disability standard for psychiatric diagnoses above.  The examiner must address the January 1971 service treatment records and August 1971 VA examination report documenting anxiety type symptoms in the medical opinion.    

6.  Then, review any newly obtained evidence to determine if additional medical opinions and/or examinations are warranted for the claimed anemia and peripheral neuropathy claims.  

7.  After undertaking any other development deemed appropriate, readjudicate the issues remaining on appeal. If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


